Citation Nr: 1521600	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of the overpayment of Post-9/11 GI Bill benefits in the amount of $84.52.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The appellant had active service from November 2005 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  An overpayment of Post 9/11 GI Bill benefits was properly created and the debt of $84.52 is valid. 

2.  To require recovery of the properly-created indebtedness in the amount of $84.52 from the Veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created Post 9/11 GI Bill overpayment indebtedness of $84.52 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA statutes and regulations relating to notice and development are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of his challenges to the validity of the debts and his requests for waivers. 

II.  Analysis

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.962. 

In this case, the Veteran has not questioned the validity of the overpayment of $84.52.  The record shows that the Veteran had been awarded education benefits at the full time rate for the August 2012 to December 2012 term at Chandler- Gilbert Community College.  Correspondence from Chandler-Gilbert Community College, dated in October 2012, informed VA that the Veteran reduced his course load from 14 credit hours to 11 hours on October 2, 2012.  His education award was adjusted accordingly that same month, which led to the overpayment of $84.52.

In order for the Board to determine that the overpayment was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997). 

In this case, the Veteran was not legally entitled to education benefits for courses from which he had withdrawn.  In addition, VA was not responsible for the Veteran's choice to reduce his course load from 14 to 11 credit hours.  The Veteran knew, or should have known, that the original amount of his education award was for a 14 credit course load.  The Veteran's own action (withdrawing from courses/reducing credit hours) resulted in the payment of VA education benefits to which he was not entitled.

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
The Board will now turn to the waiver of the recovery of the $84.92 overpayment that was properly created. 

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor to consider is the fault of the debtor in creating the debt.  Here, the debt was created because the Veteran reduced his August 2012 to December 2012 course load from 14 to 11 credit hours.  As for balancing the relative faults of the Veteran and VA, the record does not show that VA had any fault in the creation of the overpayment, and indeed the Veteran has not so argued. 
The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  

The Veteran argues that the debt should be waived because he had previously paid approximately $2500.00 for an educational debt created in November 2011, and his previous payment of approximately $2500.00 should be applied towards his current debt, and that he should be reimbursed for the remainder of that money.  He argues that he had medical illnesses that made it so that he could not take 8 courses during the winter 2011 term, and thus had to withdraw from those courses, creating the previous overpayment.  He contends that the VA did not properly handle his medical care during that time, or since he had separated from active service in 2009, and that the delay in correct treatment prevented him from attending school.  He submitted medical records demonstrating that in December 2009, he was reporting symptoms of trouble readjusting following two deployments to Iraq.  An April 2012 record shows the Veteran's concern that he suffered from a traumatic brain injury.  It was concluded that he most likely did not suffer from a traumatic brain injury because he had not experienced an alteration of consciousness.  It was noted that the Veteran had recently started blood pressure medication and medication to treat ADD (attention deficit disorder).  A July 2012 record shows that the Veteran called to ask if he could receive medication to increase his energy levels, as his liver enzymes were low.  It was noted that there were no medications to push his energy levels, and that the Veteran should discuss that question with his psychiatrist.  It was also noted that he had developed about 15 moles on his skin.  In an accompanying statement, the Veteran explained that from 2009 until 2012, when he started blood pressure medication and medication for his ADD and depression, he was suffering from physical and mental problems that caused him to be excessively sleepy and interfered with his ability to attend classes.

First, the Board notes that a waiver of the previous debt, created due to a withdrawal from courses during the January 2011 to May 2011 semester and which resulted in a debt of approximately $2500.00, is not an issue currently before the Board.  The Veteran did not file a timely waiver of that debt, though notice was sent to him in November 2011.  Accordingly, because that issue has not been properly appealed to the Board, the issue of the validity of that debt or waiver thereof is not for discussion at this time.

Next, with regard to the current debt of $84.52, the Board finds that the Veteran is not entitled to be reimbursed for that debt based upon his arguments.  The Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment of $84.52 would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  The Veteran has not put forth any argument as to how payment of such debt would be a financial burden or hardship.  He was informed via multiple letters that if he withdrew from a course, or reduced his credit hours, he would need to notify that VA because an overpayment could then be created, but he did not do so, and thus an overpayment was created.  

The Board notes that in December 2012, the RO accepted the Veteran's medical issues as mitigating circumstances towards the current debt as described pursuant to 38 U.S.C.A. § 21.4136.  Thus, the VA paid the Veteran for the hours that he attended courses during the 2012 term until he withdrew from those courses.  Normally, no educational assistance is warranted for any length of the term when a Veteran withdraws from the term.  Accordingly, the benefit of mitigating circumstances has already been applied in this instance.  To the extent that the Veteran argues that his previous debt from the 2011 term should also be waived due to mitigating circumstances, as explained above, because such debt has not been properly appealed to the Board, a decision as to that claim is not within this jurisdiction and cannot be decided at this time.

Accordingly, as recovery of the properly-created Post 9/11 GI Bill overpayment indebtedness of $84.52 is not against equity and good conscience, the claim must be denied.






ORDER

Waiver of recovery of the properly-created Post 9/11 GI Bill overpayment indebtedness of $84.52 is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


